Citation Nr: 0843352	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-35 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
laryngitis with loss of voice.

2. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for post 
operative residuals of a laparotomy for a right ovarian cyst.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant performed active duty training during periods 
which included the term from April 1979 to September 1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland 
which found that new and material evidence had not been 
received to reopen the claims of entitlement to service 
connection for laryngitis with loss of voice, and for post 
operative residuals of a laparotomy for a right ovarian cyst. 

In November 2006, the appellant presented testimony at a 
hearing conducted by the undersigned sitting at the Board in 
Washington, DC.

The Board in June 2007, in part, remanded the aforementioned 
appeals for additional development. The case has now been 
returned to the Board for adjudication.


FINDINGS OF FACT

1.  A November 1987 Board decision denied service connection 
for laryngitis with loss of voice.

2.  The evidence associated with the claims file subsequent 
to the November 1987 Board decision does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for laryngitis with loss of 
voice.

3.  A November 1987 Board decision denied service connection 
for post operative residuals of a laparotomy of a right 
ovarian cyst.

4.  The evidence associated with the claims file subsequent 
to the November 1987 Board decision does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for post operative residuals of 
a laparotomy of a right ovarian cyst.


CONCLUSIONS OF LAW

1.  The November 1987 Board decision which denied entitlement 
to service connection for laryngitis with loss of voice is 
final; the evidence received since the November 1987 Board 
decision is not new and material.  38 U.S.C.A. §§ 1111, 1131, 
5103, 5103A, 5108, 7104 (West 2002 & Supp 2008); 38 C.F.R. §§ 
3.156(a), 3.159, 3.303, 3.306, 20.302, 20.1100 (2008).

2.  The November 1987 Board decision which denied entitlement 
to service connection for post operative residuals of a 
laparotomy for a right ovarian cyst is final; the evidence 
received since the November 1987 Board decision is not new 
and material.  38 U.S.C.A. §§ 1111, 1131, 5103, 5103A, 5108, 
7104; 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 3.306, 20.302, 
20.1100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The 
requirements of the VCAA have been met in this case.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the 
appellant in June 2001, June 2006, and June 2007 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  VA provided adequate notice of how disability ratings 
and effective dates are assigned.  

The appellant was adequately informed of the specific basis 
for the prior denial of her claim, and of the type of 
evidence necessary to reopen the claims.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

While appellant did not receive full notice prior to the 
initial decision, after she was provided pertinent notice she 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claims were readjudicated 
in an October 2007 supplemental statement of the case.   The 
claimant was provided the opportunity to present pertinent 
evidence and testimony.  There is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication, and the evidence 
of record rebuts any suggestion that the appellant was 
prejudiced by VA's timing of the notice.  Hence, the case is 
ready for adjudication.

New and Material Evidence/Reopening Requirements

In a November 1987 Board decision entitlement to service 
connection for laryngitis with loss of voice, and for post 
operative residuals of a laparotomy for a right ovarian cyst 
was denied.  The Board determined that during service the 
claimant was seen for complaints involving her voice, 
however, a chronic organic disability indicative of chronic 
laryngitis was neither objectively identified nor confirmed 
during active duty training, and chronic laryngitis was found 
not to be of service origin.

Likewise, while she was seen during periods of training for 
gynecological complaints, the first objective evidence of an 
ovarian cyst was significantly removed from her initial 
period of training and could not reasonably be related 
thereto.  The objective evidence was not indicative of an 
increase in pathology or in any superimposed pathology during 
training.  The Board found that a right ovarian cyst was 
neither incurred in nor aggravated by service.  

The November 1987 Board decision is final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100. 

The law provides that, if new and material evidence has been 
presented or secured with respect to matters that have been 
previously disallowed, those matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  Under 
38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed. Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam).  The Board is required to 
give consideration to all of the evidence received since the 
November 1987 Board decision in light of the totality of the 
record.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The evidence of record at the time of the November 1987 Board 
decision consisted of extensive Army Reserve/National Guard 
active duty training and inactive duty training treatment 
records including August 1979 and June 1981 records noting 
one month periods of laryngitis; and a sick slip and 
treatment records from August 1982 for right sided abdominal 
pain, to include a notation of a history of surgery in March 
1980 to remove a right ovarian cyst.  The record also 
includes a reserve examination dated February 1979; and a 
release from active duty training examination noting a 
history of laryngitis in July 1979, improved.

The evidence received since the November 1987 Board decision 
includes copies of private and service medical records, and 
VA medical records.  In addition the evidence includes VA 
examinations in December 2002 which revealed some edema and 
white density at the anterior third of each vocal cord which 
appeared to be compatible with a hormonal imbalance or 
allergies.  No nexus opinion to service was offered for 
laryngitis.  

In December 2002, a gynecological examiner noted the history 
of a right ovarian cyst removal in 1980. Afterwards the 
claimant was noted to report continued having abdominal pain 
and irregular bleeding.  The diagnosis was small uterine 
fibroids and recurrent bilateral ovarian cysts.  A nexus 
opinion was not offered.

None of the additional medical records contain any competent 
evidence that tends to show that the appellant's laryngitis 
with loss of voice, and post operative residuals of a 
laparotomy for a right ovarian cyst were either incurred in 
or aggravated during her periods of active duty training.  
For this reason, the Board finds that the evidence received 
since the November 1987 Board decision is not new and 
material.

While the appellant has offered her belief that laryngitis 
with loss of voice was incurred in service, that she 
developed a right ovarian cyst during service, and that a 
right ovarian cyst was aggravated by some in-service 
incident, to the extent that she is attempting to present 
evidence regarding the etiology of a current disorder, she is 
not competent.  That is, it is not shown that the appellant 
has the necessary medical training to offer opinions on 
medical questions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  The appellant's contentions in this regard 
were previously of record, and her current contentions, being 
essentially the same, are not new and material.

The record remains devoid of any competent evidence 
suggesting that either laryngitis with loss of voice, and/or 
post operative residuals of a laparotomy for a right ovarian 
cyst condition were incurred in or aggravated by service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Hence, there is no new 
and material evidence within the context of 38 C.F.R. § 
3.156.  The claims to reopen are denied.  

Because the claimant has not fulfilled her threshold burden 
of submitting new and material evidence to reopen the finally 
disallowed claims, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for laryngitis 
with loss of voice, the appeal to reopen is denied.

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for post 
operative residuals of a laparotomy for a right ovarian cyst 
condition, the appeal to reopen is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


